      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 1 of 39




      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS
                     KANSAS CITY, KANSAS COURTHOUSE

THOMAS R. WINSTON, individually and             )
in his capacity as the trustee of 5 irrevocable )
non-testamentary trusts of Bernard H. Winston,  )
                                         Plaintiff,
                                                )
                                                )              Case No.        _____________
       vs.                                      )
                                                )
VAN OSDOL, P.C.,                                )              Division        _________
serve resident agent: VOMER Agent Services Co. )
1000 Walnut Street, Suite 1500                  )
Kansas City, Missouri, 64106,                   )              Plaintiff requests trial by jury
       and                                      )
ANNE LINTON POND HENDRICKSON,                   )
serve at: 5338 Lowell Street, Mission KS 66202 )
                                    Defendants. )

                                  COMPLAINT FOR DAMAGES

        COMES NOW Plaintiff, Thomas R. Winston, individually, and in his capacity as the trustee

of 5 irrevocable non-testamentary trusts of Bernard H. Winston, by attorney and for his complaint

states and alleges as follows:

                                                Parties

        1.      Thomas R. Winston (hereinafter “Thomas”) is an individual residing in Johnson

County, Kansas and during the times relevant herein, the trustee of five (5) irrevocable non-

testamentary trusts (hereinafter “trusts”, copies of which are attached hereto marked exhibit 1 and

incorporated herein by this reference as if fully set forth) created by Bernard H. Winston (hereinafter

“Bernard”) of which Thomas was the trustee of one or more of the trusts since November 9, 1989,

and which Thomas administered in his capacity as trustee (hereinafter referred to as “trustee”) from

his home in Johnson County, Kansas, in which the property that is the subject of the trusts and this

action were situated from February 5, 1996 through and including March 3, 2021.
        Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 2 of 39




        2.      Van Osdol, P.C. (hereinafter “Van Osdol”) is a professional corporation organized

and existing by virtue of the statutes of the state of Missouri, with its registered office and place of

business located at 1000 Walnut Street, Suite # 1500, Kansas City, Jackson County, Missouri 64106.

        3.      Anne Linton Pond Hendrickson (hereinafter “Hendrickson”) is an individual residing

at 5338 Lowell Street, Mission, Johnson County, Kansas 66202 and at all times relevant herein a

member of the board of directors of Van Osdol.

                                              Jurisdiction

        4.      This court has subject matter jurisdiction pursuant to 28 U.S. Code §§ 1331, 1343 &

1367.

                                                 Venue

        5.      Venue is proper in this court, 28 U.S. Code § 1391(b).

                                                  Facts

        6.      The trusts are dated November 9, 1989, December 10, 1990, November 19, 1991,

November 23, 1992 and January 6, 1993.

        7.      Bernard was the settlor of the trusts, and, the father of Thomas.

        8.      The beneficiaries of the trusts are Michelle (Winston) Tutmaher (hereinafter

“Michelle”) and David Winston (hereinafter “David”) who are brother and sister, the children of

Thomas and grandchildren of Bernard.

        9.      According to the terms of the trusts, the trusts ended when Michelle and David

reached the age of thirty (30) years, on❚❚❚❚❚❚❚❚❚❚❚❚❚❚❚❚❚.

        10.     The terms of the trust do not specify reimbursement of expenses or compensation for

the trustee.


                                                    2
       Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 3 of 39




        11.     Over several months, attorneys on behalf of trustee requested, through attorneys for

Michelle and David, a trustee fee and reimbursement of expenses incurred by the trustee.

        12.     On February 20, 2020, Hendrickson, as the attorney for Michelle and David, sent an

email (a copy of which is attached hereto marked exhibit 2 and incorporated herein by this reference

as if fully set forth) to Roger Templin, one of the attorneys for trustee, that stated, “The Trusts are

silent in regards to fees and David and Michelle will not agree to pay any fees short of being ordered

to do so by the Court, …”.

        14.     Pursuant to § 456.8-817 RSMo and K.S.A. 58a-817 (copies of which are attached

hereto marked exhibit 3 and incorporated herein by this reference as if fully set forth), on March 15,

2020 trustee sent a proposal for final distribution (hereinafter “proposal” a copy of which is attached

as exhibit 4 and incorporated herein by this reference as if fully set forth) to Hendrickson, the

attorney for Michelle and David.

        15.     On March 16, 2020 Hendrickson, attorney for Michelle and David, sent 2 objections

to the proposal, 1 on behalf of David and 1 on behalf of Michelle (copies of which are attached

hereto marked exhibit 5 and incorporated herein by this reference as if fully set forth).

        16.     § 456.7-708(a) and K.S.A. 58a-708(a) (copies of which are attached hereto marked

exhibit 6 and incorporated herein by this reference as if fully set forth) state, “If the terms of a trust

do not specify the trustee’s compensation, a trustee is entitled to compensation that is reasonable

under the circumstances.”

        17.     § 456.7-709 K.S.A. 58a-709 (copies of which are attached hereto marked exhibit 7

and incorporated herein by this reference as if fully set forth) state,




                                                    3
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 4 of 39




                (a)     A trustee is entitled to be reimbursed out of the trust property, with interest

        as appropriate, for:

                (1)     Expenses that were properly incurred in the administration of the trust; and

                (2)     to the extent necessary to prevent unjust enrichment of the trust, expenses that

                were not properly incurred in the administration of the trust.

                (b)     An advance by the trustee of money for the protection of the trust gives rise

        to a lien against trust property to secure reimbursement with reasonable interest.

        18.     Faced with actual injury and being aggrieved thereby, in the nature of the loss of

expenses of administration of the trusts and deprivation of a reasonable fee for his services as the

trustee of the trusts, trustee filed a Petition (a copy of which is attached hereto marked exhibit 8 and

incorporated herein by this reference as if fully set forth) on March 25, 2020, for declaratory

judgment, in the district court of Johnson County, Kansas (hereinafter “district court”), case number

20CV01537 (hereinafter “Kansas trust case”), requesting the court to determine:

                a.      if trustee was entitled to be reimbursed for his expenses and if so how much;

                b.      if trustee was entitled to a fee, and if so how much; and

                c.      if trustee had a lien on the trusts corpus for his fee and/or expenses.

        19.     Thomas filed the Kansas trust case in his capacity as trustee; Thomas was not

personally a party to the Kansas trust case.

        20.     On April 29, 2020, Hendrickson and Van Osdol filed, pursuant to K.S.A. 60-207(a),

in the Kansas trust case, an Answer and Counterpetition (hereinafter “Answer” a copy of which is

attached hereto marked exhibit 9 and incorporated herein by this reference as if fully set forth) on

behalf of their clients David and Michelle.


                                                   4
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 5 of 39




       21.     March 16, 1998 Thomas’s then spouse, and mother of Michelle and David, filed for

divorce from Thomas (hereinafter “divorce case”).

       22.     On or about August 23, 1998 the Kansas Department of Social and Rehabilitative

Services, “SRS” (now Kansas Department for Children and Families), an administrative agency of

the executive branch of the Kansas government created by K.S.A. 75-5301, received a confidential

report that Thomas abused David.

       23.     Pursuant to the then Kansas administrative regulations adopted by SRS, K.A.R. 30-

46-10(d)&(e), SRS found the report that David was abused to be substantiated and also substantiated

Thomas as the person that abused David.

       24.     The purpose of SRS validating the allegation against Thomas is so his name could

be placed in the Kansas Abuse and Neglect Central Registry (hereinafter “Registry”), K.A.R. 30-46-

16. K.S.A. § 65-516 & 38-2226.

       25.     The Registry, is a confidential listing of individuals who are not permitted to be

employed, reside, or volunteer in Kansas child care facilities. K.S.A. § 65-516.

       26.     On January 14, 1999 SRS received a confidential report Thomas abused Michelle.

       27.     On April 2, 1999, SRS notified Thomas it substantiated and validated him for the

abuse of Michelle.

       28.     On May 18, 1999, SRS withdrew its finding of substantiation and/or validation of the

abuse of David by Thomas.

       29.     May 20, 1999, Thomas, pursuant to K.A.R. 30-7-67 & 30-7-68, filed a request for an

evidentiary hearing known as a “fair hearing”, before the administrative hearings section of SRS, on

the allegations of abuse relating to Michelle.


                                                 5
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 6 of 39




       30.     On or about August 3, 1999, SRS sent a new notice of substantiation and validation

to Thomas regarding the alleged abuse of David, and, an amended notice of substantiation and

validation regarding the alleged abuse of Michelle.

       31.     The substantiation and/or validation of Thomas for abuse of David and/or Michelle

meant that SRS determined there was enough evidence, a reasonable person could conclude it was

“more likely than not” David and/or Michelle were abused, and, Thomas was responsible for the

abuse of David and Michelle. K.A.R. 30-46-10(e).

       32.     The divorce case was finalized in August, 1999.

       33.     An administrative hearing was conducted, pursuant to Kansas administrative

regulations, on SRS’s substantiation and validation of abuse of Michelle and David on February 15,

16, and 18, 2000.

       34.     March 8, 2000, the presiding officer of the administrative hearings section of SRS

affirmed SRS’s substantiation and validation of Thomas regarding the alleged abuse of David and

reversed the substantiation and validation of Thomas for the alleged abuse of Michelle.

       35.     Thomas appealed the substantiation and validation regarding the alleged abuse of

David, and SRS cross-appealed the presiding officer’s reversal regarding Michelle, to the State

Appeals Committee.

       36.     In a final order issued September 21, 2000, the State Appeals Committee restated the

findings of fact as stated in the initial order and adopted the presiding officer’s conclusions of law.

       37.     Thomas filed a petition for review in the district court on October 12, 2000.

       38.     The district court upheld the findings of the presiding officer and the State Appeals

Committee.


                                                  6
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 7 of 39




        39.     Thomas timely filed a notice of appeal to the Kansas court of appeals, but, the Kansas

supreme court (hereinafter “supreme court”) transferred the case to itself on its own motion.

        40.     The supreme court affirmed the decision of the presiding officer and the State

Appeals Committee, Winston v. Kansas Dept. of SRS, 49 P.3d 1274, 274 Kan. 396 (2002).

        41.     SRS, an administrative agency of the executive branch of the Kansas government,

created by K.S.A. 75-5301, which required the legislative branch of the Kansas government to pass

legislation and the executive branch (i.e., the Governor) of the Kansas government to sign the

legislation into law, which are actions not only traditionally but in fact are the exclusive prerogative

of the state of Kansas.

        42.     As an executive administrative agency, SRS, issued regulations, which had the force

and effect of law, that governed the investigation, substantiation and the administrative hearing

process and appeal, all of which was confidential and not open to the public in any manner, which

are actions not only traditionally but in fact are the exclusive prerogative of the state of Kansas.

        43.     The judicial branch of the Kansas government, beginning with the district court that

heard the public proceeding, wherein it reviewed the administrative process conducted by SRS, and,

then the supreme court heard the appeal and rendered an opinion of the proceedings which was

published to the public (hereinafter collectively referred to as the “Kansas abuse case”), which are

actions not only traditionally but in fact are the exclusive prerogative of the state of Kansas.

        44.     A motion to seal the divorce case file, which contained the same allegations of abuse,

was denied by the district court, which are actions not only traditionally, but in fact are the exclusive

prerogative of the district court and the judicial branch of the state of Kansas.




                                                   7
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 8 of 39




        45.     SRS’s records were filed with the district court in the divorce case, and pursuant to

motion, notice and hearing, they were unsealed and made a public record also, which is not only

traditionally, but in fact are, the exclusive prerogative of the judicial branch of the state of Kansas.

        46.     Only the state of Kansas, whether the executive branch, legislative branch or judicial

branch have a constitutional, statutory, administrative or other right to receive a report of abuse or

neglect of a child, to investigate the report, make a determination whether the report is substantiated

and/or validated and whether a person is substantiated or validated, place the name of the

substantiated person on the confidential Registry available to certain employers such as child care

facilities, who are prohibited from employing such persons, and publishing the information deemed

“confidential” during an abuse and neglect investigation and while on the Registry, but then making

the same information public if either side contests the result of the administrative process by filing

an action and/or appeal in the state courts, making each of the foregoing activities a public function

because they are the exclusive prerogative of the state of Kansas.

        47.     When the judicial branch of Kansas made the Kansas abuse case public, which is the

exclusive prerogative of the state of Kansas, they did not limit access to the information by sealing

the records and/or entering an Order prohibiting the disclosure, publication or making information

public by the participants in the case(s) in the courts or making the disclosure, publication or making

information public a crime, the judicial branch of government of the state of Kansas placed its

imprimatur on public disclosure, usage, dissemination and republication of the information contained

in the Kansas abuse case.




                                                   8
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 9 of 39




                               Count I - 42 U.S.C. § 1983 & 1988

         48.   Plaintiff incorporates herein by this reference as if fully set forth paragraphs 1 - 47

above.

         49.   Defendants Hendrickson and Van Osdol republished, in the Answer (Exhibit 9), they

filed in the Kansas trust case, under color of state law, pursuant to K.S.A. 60-207 & 60-208, the

information from the divorce case and the Kansas abuse case.

         50.   Thomas had a constitutional right of privacy involving familial privacy and autonomy

which encompasses prohibiting disclosure of personal matters.

         51.   In addition to the disclosure of personal matters about Thomas, his familial

relationships, and autonomy, that were directly aimed at the parent-child relationship between

Thomas and his children, Thomas lost a liberty interest established under the 1st Amendment applied

to the states through the 14th Amendment of the United States Constitution, when the public

information contained in the Kansas abuse case imposed on him a stigma and/or other disabilities

that altered and extinguished his freedom to take advantage of employment opportunities, and placed

tangible burdens on his employment opportunities, because of his status created by the re-publication

of information contained in the Kansas abuse case by Hendrickson and Van Osdol.

         52.   Thomas lost employment opportunities from being placed on the Registry and having

the information contained in the Kansas abuse case made public costing Thomas property interests,

protected by the 5th and 14th Amendments to the U.S. Constitution and § 17 of the Bill of Rights in

the Kansas Constitution, by reducing his income and property from Thomas being foreclosed

employment opportunities for which he was qualified and being denied the right to practice medicine

in Kansas child care centers and other places who were mandated to check the Registry before hiring


                                                 9
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 10 of 39




anyone and to not hire anyone on the list as well as other places that were not required to check the

Registry because Hendrickson and Van Osdol re-published the information from the divorce case

and the Kansas abuse case.

        53.     Investigating allegations of child abuse and/or neglect, accusing someone of child

abuse and/or neglect, making a determination of substantiation and/or validation of child abuse

and/or neglect, litigating whether a substantiation and/or validation of child abuse and/or neglect is

properly determined under state law and appealing and/or defending on appeal the correctness of a

substantiation and/or validation of an allegation of child abuse and/or neglect and publically

publishing information from the Kansas Abuse Case, is a matter, by Kansas statutes and regulations,

that is relegated solely to the state of Kansas, and, therefore a public function of the state of Kansas.

        54.     Much of what Hendrickson and Van Osdol published in the Answer was false, the

false statements of fact published by Hendrickson and Van Osdol include, but are not limited to:

        a.      “[Thomas] sought to use and now seeks to use his position as Trustee to further harass

and victimize his children who two courts (including a decision affirmed by the Kansas Supreme

Court) have found abused Defendants David Winston and Michelle Tutmaher, See Thomas R.

Winston v. State Dept. of Social and Rehab. Services, 274 Kan, 396 (2002)” (see Answer, exhibit

9, pg. 8, very top, continuation from pg. 7, of ¶ 14). This is false because the district court and

supreme court never made a finding Thomas abused David or Michelle. The substantiation and/or

validation of Thomas for abuse of David and/or Michelle only meant a social worker at SRS

determined there was enough evidence, from which a reasonable person could conclude it was “more

likely than not” David and/or Michelle were abused, and, Thomas was responsible for the abuse of

David and Michelle. K.A.R. 30-46-10(e). This is simply a preponderance of evidence standard. It


                                                   10
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 11 of 39




is not a finding by clear and convincing evidence or beyond a reasonable doubt, and, definitely not

a certainty. The SRS administrative hearing officer simply found substantial and competent evidence

supported SRS’s substantiation and validation and affirmed SRS’s substantiation and validation of

Thomas regarding the abuse of David, but reversed the substantiation and validation of Thomas for

the abuse of Michelle. The SRS appeals committee simply adopted the hearing officer’s conclusions

of law, that there was enough evidence, from which a reasonable person could conclude it was “more

likely than not” David was abused, and, Thomas was responsible for the abuse of David. The district

court merely upheld the findings of the hearing officer and the State Appeals Committee finding

substantial and competent evidence supported their decisions. The supreme court’s opinion was

limited to ascertaining from the record whether there was substantial and competent evidence to

support the hearing officer’s findings. Neither the district court nor the supreme court ever made any

finding that Thomas ever harassed or victimized his children. The Jackson County, Missouri circuit

court case number 1016-CV20304 (hereinafter “Missouri trust case”) stated, “… the presentation

of sufficient evidence was allowed from which an independent finding of abuse could be, and was,

made.” However, this and any other statement by the court concerning abuse was Obiter Dicta,

Obiter Dictum, Obitur Dictum, Dicta or Dictum. Courts use these phrases interchangeably for the

same meaning. By definition these phrases mean, a “gratuitous opinion not essential to the court’s

decision of the issue before it.” Ballenger v. Ballenger, 444 S.W.3d 914, 916 (Mo.App. W.D. 2014);

State v. Fortune, 236 Kan. 248, 251, 689 P.2d 1196, 1199 (1984). Regardless of which phrase used

to describe a court’s decision, Obiter Dicta, Obiter Dictum, Obitur Dictum, Dicta or Dictum is not

binding precedent or controlling authority and no one is bound by such statements. Swisher v.

Swisher, 124 S.W.3d 477, 482 (Mo.App. W.D. 2003); City of Carthage, Jasper County v. United


                                                 11
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 12 of 39




Missouri Bank of Kansas City, N.A., 873 S.W.2d 610, 613-615 (Mo.App. S.D. 1994); State v.

Byers, 396 S.W.3d 366, 367 fn. # 2, (Mo.App. S.D. 2012); Law v. Law Co., 295 Kan. 551, 564, 289

P.3d , 1094, 1066 (2012); Bussman v. Safeco Ins. Co. of Am., 317 P.3d 70, 82, 298 Kan. 700

(2014). We know the statements in the opinion or decision from the Missouri trust case regarding

abuse was simply Obiter Dicta, Obiter Dictum, Obitur Dictum, Dicta or Dictum because the

judgment(s) of the court in the Missouri trust case said, “Whether or not Thomas abused the Twins,

either physically or mentally, is irrelevant to the Court's decision. … This finding of abuse, however,

has no impact on the decision in this case.”

       b.      “Indeed, Plaintiff has previously expressed his belief that he could use his position

as trustee to “punish the twins for lack of affection” after he abused them as noted in the Jackson

County Circuit Court Judgment and Order at p. 9 and 12 Exh. 3”. (see Answer, exhibit 9, pg. 8, very

top, continuation from pg. 7, of ¶ 14). The decision of the court in the Missouri trust case does not

state Thomas expressed his belief that he could use his position as trustee to “punish the twins for

lack of affection”, rather, this was a conclusion drawn by the court. The conclusion does not make

it true. This statement is false because any statement by the court in the Missouri trust case,

concerning abuse, was Obiter Dicta, Obiter Dictum, Obitur Dictum, Dicta or Dictum because it

wasn’t relevant to the Missouri trust case. As dictum, the court’s conclusion is not binding precedent

or controlling authority and no one is bound by such statements. Swisher v. Swisher, 124 S.W.3d

477, 482 (Mo.App. W.D. 2003); City of Carthage, Jasper County v. United Missouri Bank of

Kansas City, N.A., 873 S.W.2d 610, 613-615 (Mo.App. S.D. 1994); State v. Byers, 396 S.W.3d 366,

367 fn. # 2, (Mo.App. S.D. 2012); Law v. Law Co., 295 Kan. 551, 564, 289 P.3d , 1094, 1066

(2012); Bussman v. Safeco Ins. Co. of Am., 317 P.3d 70, 82, 298 Kan. 700 (2014);


                                                  12
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 13 of 39




       c.      “This action was and has been filed by verified child abuser Thomas Winston and his

Counsel Todd Wilhelmus for the improper and malicious purpose of harassing and punishing his

victims” (see Answer, exhibit 9, pg. 8, very top, continuation from pg. 7, of ¶ 14). Thomas is not a

“verified child abuser”. As previously stated, any statement by the court in the Missouri trust case,

concerning abuse, was Obiter Dicta, Obiter Dictum, Obitur Dictum, Dicta or Dictum, and, no court

in Kansas declared him to be a “verified child abuser”. Webster's Third New International Dictionary

gives the definition of ‘verify’ as “to confirm or substantiate in law by oath or proof.” State ex rel.

May Dept. Stores Co. v. Weinstein, 395 S.W.2d 525, 527 (Mo.App. E.D. 1965). Black's Law

Dictionary, Fifth Edition, defines ‘verify’ “to confirm or substantiate by oath or affidavit. … To

prove to be true; to confirm or establish the truth or truthfulness”. Clearly the Missouri trust case

didn’t confirm or substantiate abuse by Thomas by oath or affidavit. Any alleged abuse wasn’t even

relevant to the proceeding.; and

       d.      “On July 19, 2002, the Supreme Court of Kansas affirmed a finding by the Kansas

Department of Social and Rehabilitation Services’ (SRS) Appeals Committee finding that Plaintiff

Thomas R. Winston physically abused Defendant David Winston and mentally abused both

Defendant David Winston and Defendant Michelle Tutmaher. See Thomas R. Winston v State

Department of Social and Rehab Services. 274 Kan. 396 (2002)” (see Answer, exhibit 9, pg. 10, ¶

3). Nothing about this statement is correct. The supreme court’s opinion was limited to ascertaining

from the record whether there was substantial competent evidence to support the hearing officer’s

findings.




                                                  13
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 14 of 39




        55.     The allegations of abuse by Thomas, contained in the Answer filed by Hendrickson

and Van Osdol, came directly from the records made public by the state of Kansas from the Kansas

abuse case.

        56.     Without the state of Kansas prosecuting the Kansas abuse case and making the

information public, Hendrickson and Van Osdol would not have had the information, nor could they

make the allegations of abuse contained in the Answer they filed in the Kansas trust case.

        57.     The Kansas judicial branch placed its imprimatur on public disclosure, usage,

dissemination and republication of the information contained in the Kansas abuse case, when it

publically published its opinion, and, it created a sufficiently close nexus between the state of

Kansas, Hendrickson and Van Osdol that the state of Kansas provided such significant

encouragement to Hendrickson and Van Osdol that the republication of the information by

Hendrickson and Van Osdol in the answer they filed in the Kansas abuse case may be fairly treated

as that of the State itself.

        58.     The republication of the information contained in the Kansas abuse case, by

Hendrickson and Van Osdol, in the Kansas trust case, was state action.

        59.     The Kansas judiciary made possible for Hendrickson and Van Osdol to obtain the

information contained in the Kansas abuse case and republish that information in the Answer filed

by Hendrickson and Van Osdol, under color of Kansas state law, pursuant to K.S.A. 60-207 & 60-

208, and without the assistance of the Kansas judiciary, the republishing of the information from the

Kansas abuse case, in the Kansas trust case, by Hendrickson and Van Osdol would have been

impossible and the republishing of the information from the Kansas abuse case by Hendrickson and

Van Osdol was a misuse of power, possessed by Hendrickson and Van Osdol, by virtue of state law,


                                                 14
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 15 of 39




and made possible only because Hendrickson and Van Osdol were clothed with the authority of state

law, by the Kansas statutes and the assistance from the Kansas judiciary when it published the

information in the Kansas abuse case.

        60.     Thomas individually had a constitutional right under the 1st amendment made

applicable to the states by the 14th amendment of the U.S. Constitution, of privacy involving familial

privacy and autonomy which encompasses prohibiting disclosure of personal matters, contained in

the Kansas abuse case, in the Kansas trust case, especially because he was not appearing in the

Kansas trust case in his individual capacity, but he was appearing in his capacity as the trustee of 5

irrevocable non-testamentary trusts of Bernard H. Winston, so as to not stigmatize and/or impose

other disabilities that altered and extinguished his freedom to take advantage of employment

opportunities, and placed tangible burdens on his employment opportunities, because of his status

created by the re-publication of information contained in the Kansas abuse case by Hendrickson and

Van Osdol.

        61.     Trustee had a right under the 1st amendment made applicable to the states by the 14th

amendment to the U.S. Constitution to access the courts, to petition the district court for redress of

grievances, and, under due process clauses in the 5th and 14th amendments to the U.S. Constitution

to not be retaliated against with irrelevant personal matters when trustee was acting solely in his

capacity as the trustee of 5 irrevocable non-testamentary trusts of Bernard H. Winston and the

defendants’ actions caused plaintiff to suffer an injury sufficient to chill a person of ordinary

firmness from continuing to engage in that activity and the defendants’ adverse action was

substantially based on the plaintiff’s exercise of his constitutionally protected right of access to the

courts, to petition the court in the Kansas trust case, for redress of grievances.


                                                  15
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 16 of 39




        62.     Hendrickson and Van Osdol violated Thomas’s constitutional right to privacy

involving familial privacy and autonomy which encompasses prohibiting disclosure of personal

matters, and to be free from stigma and/or other disabilities that altered and extinguished his freedom

to take advantage of employment opportunities, placed tangible burdens on his employment

opportunities and reduced his property by a reduction of income and purchasing power, because of

his status created by the re-publication of information contained in the Kansas abuse case by

Hendrickson and Van Osdol when they republished information from the divorce case and Kansas

abuse case in the Kansas trust case, and, Hendrickson and Van Osdol violated trustee’s right to

access to the courts, to petition the district court for redress of grievances and Trustee’s right to due

process to not be retaliated against for doing so, with irrelevant personal matters, especially when

Thomas was not personally involved in the Kansas trust case, but trustee was acting solely in his

capacity as the trustee of 5 irrevocable non-testamentary trusts of Bernard H. Winston.

        63.     As a direct and proximate cause of the actions of Hendrickson and Van Osdol,

Thomas Winston was damaged in his individual capacity and in his capacity as the trustee of 5

irrevocable non-testamentary trusts of Bernard H. Winston in that:

        a.      He incurred attorney’s fees to get the Answer filed by Hendrickson and Van Osdol

stricken and sealed;

        b.      He incurred medical expenses for treatment;

        c.      His medical condition was exacerbated;

        d.      His right to petition the government for redress of grievances was violated, chilled,

burdened and suppressed sufficiently to chill a person of ordinary firmness from continuing to

engage in that activity;


                                                   16
     Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 17 of 39




       e.      His private familial information and affairs were publicized without due process of

law, further stigmatizing him, reducing his income and property by foreclosing employment

opportunities for which he was qualified, and being denied the right to practice medicine in places

which were not mandated to check the Registry before hiring someone thereby expanding the stigma

and disability on Thomas beyond that imposed by the Registry;

       f.      He suffered embarrassment, anxiety, nervousness, sleeplessness, emotional distress,

pain and suffering; and

       g.      Plaintiff incurred attorneys fees in the prosecution of this action.

       64.     The action of Hendrickson and Van Osdol in filing the Answer was wilful, wanton,

malicious and fraudulent with a knowing and reckless indifference toward, Thomas Winston and a

disregard of, the rights of Thomas Winston, justifying the imposition of punitive or exemplary

damages because:

       a.      as stated in paragraphs 54, 54a, 54b, 54c and 54d above, the factual statements in the

Answer were not true;

       b.      the factual statements made by Hendrickson and Van Osdol were intentionally aimed

at Thomas personally with the intent to further harm his familial relationships, and the parent-child

relationship between Thomas and his children, and, further stigmatize and/or disable Thomas by

furthering, continuing and exacerbating the alteration and extinguishment of his freedom to take

advantage of employment opportunities, and placing more and greater tangible burdens on his

employment opportunities, because of his status created by the re-publication of information

contained in the Kansas abuse case by Hendrickson and Van Osdol;




                                                 17
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 18 of 39




        c.      the re-publication of the information in the Kansas abuse case was intended to cost

Thomas property interests by reducing his income and property by foreclosing employment

opportunities for Thomas for which he was qualified, and being denied the right to practice medicine

in other places who were not mandated to check the Abuse and Neglect Registry before hiring

anyone thereby expanding the stigma and disability on Thomas beyond that imposed by the Abuse

and Neglect Registry;

        d.      the re-publication of the information, by Hendrickson and Van Osdol, in the Kansas

abuse case was intended to cause Thomas embarrassment, anxiety, nervousness, sleeplessness,

emotional distress, pain and suffering;

        e.      Thomas was not a party to the action in his personal capacity, he filed the Kansas trust

case in his capacity as trustee, he was entitled to have his personal information, history and familial

relationships kept out of the Kansas trust case;

        f.      Hendrickson and Van Osdol brought Thomas’s personal information, history and

familial relationships into the Kansas trust case for the purpose of punishing Thomas personally and

as trustee because Thomas in his capacity as the trustee of the trusts exercised his constitutional right

to seek a fee for his work as trustee, seek reimbursement of expenses he incurred as the trustee of

the trusts and to establish a lien on the trust corpus to secure his trustee fee and expenses;

        g.      Hendrickson and Van Osdol knew the personal information from the Kansas abuse

case was irrelevant to the Kansas trust case because Hendrickson and Van Osdol attached to the

Answer they filed in the Kansas trust case, copies of 3 judgments from the Missouri trust case and

referenced those judgments repeatedly to support the false factual statements about Thomas

concerning abuse of David and Michelle, but the judgments dated March 29, 2013 and June 4, 2013


                                                   18
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 19 of 39




both stated in paragraphs 68 & 69 of those judgments, “Whether or not Thomas abused the Twins,

either physically or mentally, is irrelevant to the Court’s decision. … This finding of abuse, however,

has no impact on the decision in this case.” Therefore, before Hendrickson and Van Osdol drafted

and filed their Answer in the Kansas trust case, they knew, or at least they had been told twice by a

court of jurisdiction handling litigation concerning the trusts, issues of abuse of David and/or

Michelle were completely irrelevant, but Hendrickson and Van Osdol improperly brought them up

again in the Kansas trust case;

       h.      Hendrickson and Van Osdol violated the following Kansas statue and supreme court

rule by injecting into the Kansas trust case the irrelevant allegations of abuse of David and Michelle:

       By presenting to the court a pleading, written motion or other paper, whether by

       signing, filing, submitting or later advocating it, an attorney or unrepresented party

       certifies that to the best of the person's knowledge, information and belief formed

       after an inquiry reasonable under the circumstances:

                       (1)     It is not being presented for any improper purpose,

               such as to harass, cause unnecessary delay or needlessly increase the

               cost of litigation;

                       (2)     the claims, defenses and other legal contentions are

               warranted by existing law or by a nonfrivolous argument for

               extending, modifying or reversing existing law or for establishing

               new law;

                       (3)     the factual contentions have evidentiary support or, if

               specifically so identified, will likely have evidentiary support after a


                                                  19
Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 20 of 39




       reasonable opportunity for further investigation or discovery; …

       K.S.A. 60-211(b); and

               A lawyer shall not bring or defend a proceeding, or assert or

       controvert an issue therein, unless there is a basis for doing so that is

       not frivolous, which includes a good faith argument for an extension,

       modification or reversal of existing law. A lawyer for the defendant

       in a criminal proceeding, or the respondent in a proceeding that could

       result in incarceration, may nevertheless so defend the proceeding as

       to require that every element of the case be established.

       Comments

               [1]     The advocate has a duty to use legal procedure for the

       fullest benefit of the client’s cause, but also a duty not to abuse legal

       procedure. The law, both procedural and substantive, establishes the

       limits within which an advocate may proceed. However, the law is

       not always clear and never is static. Accordingly, in determining the

       proper scope of advocacy, account must be taken of the law’s

       ambiguities and potential for change.

               [2]     The filing of an action or defense or similar action

       taken for a client is not frivolous merely because the facts have not

       first been fully substantiated or because the lawyer expects to develop

       vital evidence only by discovery. What is required of lawyers,

       however, is that they inform themselves about the facts of their


                                          20
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 21 of 39




               clients’ cases and the applicable law and determine that they can

               make good faith arguments in support of their clients’ positions. Such

               action is not frivolous even though the lawyer believes that the

               client’s position ultimately will not prevail. The action is frivolous,

               however, if the client desires to have the action taken primarily for the

               purpose of harassing or maliciously injuring a person or if the lawyer

               is unable either to make a good faith argument on the merits of the

               action taken or to support the action taken by a good faith argument

               for an extension, modification or reversal of existing law. Kansas

               Supreme Court Rule 240-3.1.

       WHEREFORE Plaintiff, Thomas R. Winston, individually and in his capacity as the trustee

of 5 irrevocable non-testamentary trusts of Bernard H. Winston prays this court for a judgment in

his favor and against Hendrickson and Van Osdol in an amount that is fair and reasonable, for

punitive damages, for his costs and expenses incurred herein, including reasonable attorney’s fees

and for such other and further relief as the court deems just and proper.

                           Count II - Kansas State Law - Defamation

       65.     Plaintiff incorporates herein by this reference as if fully set forth, paragraphs 1 - 49,

54, 54a, 54b, 54c, 54d above.

       66.     Hendrickson and Van Osdol published or communicated, to other or third parties,

including Judge Rhonda Mason, her administrative assistant, Torri Secor, the court reporter for

division 4 of the district court, Billie Carey, the personnel of the district court clerk’s office who

reviewed the Answer and accepted it for filing in the Kansas trust case, and anyone else that


                                                  21
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 22 of 39




reviewed the Answer by accessing the district court’s electronic filing system directly or through the

Information Network of Kansas, false statements of fact about Thomas, specifically identifying

Thomas, the statements are described in paragraphs 54, 54a, 54b, 54c, 54d above, which statements

were contained in the Answer Hendrickson and Van Osdol filed in the district court in the Kansas

trust case.

        67.    The false statements of fact contained in the Answer Hendrickson and Van Osdol,

filed in the district court in the Kansas trust case, were irrelevant to the Kansas trust case and the

district court struck the Answer filed by Hendrickson and Van Osdol, Ordered it sealed and

Hendrickson and Van Osdol filed an Amended Answer.

        68.    Hendrickson and Van Osdol negligently published or communicated the false

statements of fact about Thomas to others.

        69.    Hendrickson and Van Osdol published or communicated the false statements of fact

about Thomas to others knowing the statements were false or with reckless disregard for whether

they were true or false or Hendrickson and Van Osdol had serious doubts as to whether the

statements were true at the time they made them.

        70.    The false statements of fact about Thomas, made by Hendrickson and Van Osdol, in

the answer filed by Hendrickson and Van Osdol in the Kansas trust case, were defamatory in that

they tend to harm the reputation of Thomas so as to lower him in the estimation of the community

or to deter third persons from associating or dealing with him.

        71.    As a direct and proximate consequence of the publishing the false and defamatory

statements about Thomas, in the Answer filed in the Kansas trust case, by Hendrickson and Van

Osdol, Thomas suffered damage to his reputation and he incurred attorney’s fees to get the Answer


                                                 22
     Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 23 of 39




filed by Hendrickson and Van Osdol stricken and sealed and he suffered and continues to suffer

tangible burdens on his employment opportunities up to and including loss of employment and other

liberty and property interests, such as a reduction in income and property, due to the stigmatizing

and/or other disabling effect of the re-publication of information contained in the Kansas abuse case

by Hendrickson and Van Osdol that altered and extinguished his freedom to take advantage of

employment opportunities, and placed tangible burdens on his employment opportunities, because

of his status created and perpetuated by the re-publication of information contained in the Kansas

abuse case by Hendrickson and Van Osdol.

       72.      The action of Hendrickson and Van Osdol in filing the Answer was wilful, wanton,

malicious and fraudulent with a knowing and reckless indifference toward, Thomas Winston and a

disregard of, the rights of Thomas Winston, justifying the imposition of punitive or exemplary

damages because:

       a.      as stated in paragraphs 54, 54a, 54b, 54c and 54d above, the factual statements in the

Answer were not true;

       b.      the factual statements made by Hendrickson and Van Osdol were intentionally aimed

at Thomas personally with the intent to further harm his familial relationships, and the parent-child

relationship between Thomas and his children, and, further stigmatize and/or disable Thomas by

furthering, continuing and exacerbating the alteration and extinguishment of his freedom to take

advantage of employment opportunities, and placing more and greater tangible burdens on his

employment opportunities, because of his status created by the re-publication of information

contained in the Kansas abuse case by Hendrickson and Van Osdol;




                                                 23
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 24 of 39




        c.      the re-publication of the information in the Kansas abuse case was intended to cost

Thomas property interests by reducing his income and property by foreclosing employment

opportunities for Thomas for which he was qualified, and being denied the right to practice medicine

in other places who were not mandated to check the Abuse and Neglect Registry before hiring

anyone thereby expanding the stigma and disability on Thomas beyond that imposed by the Abuse

and Neglect Registry;

        d.      the re-publication of the information, by Hendrickson and Van Osdol, in the Kansas

abuse case was intended to cause Thomas embarrassment, anxiety, nervousness, sleeplessness,

emotional distress, pain and suffering;

        e.      Thomas was not a party to the action in his personal capacity, he filed the Kansas trust

case in his capacity as trustee, he was entitled to have his personal information, history and familial

relationships kept out of the Kansas trust case;

        f.      Hendrickson and Van Osdol brought Thomas’s personal information, history and

familial relationships into the Kansas trust case for the purpose of punishing Thomas personally and

as trustee because Thomas in his capacity as the trustee of the trusts exercised his constitutional right

to seek a fee for his work as trustee, seek reimbursement of expenses he incurred as the trustee of

the trusts and to establish a lien on the trust corpus to secure his trustee fee and expenses;

        g.      Hendrickson and Van Osdol knew the personal information from the Kansas abuse

case was irrelevant to the Kansas trust case because Hendrickson and Van Osdol attached to the

Answer they filed in the Kansas trust case, copies of 3 judgments from the Missouri trust case and

referenced those judgments repeatedly to support the false factual statements about Thomas

concerning abuse of David and Michelle, but the judgments dated March 29, 2013 and June 4, 2013


                                                   24
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 25 of 39




both stated in paragraphs 68 & 69 of those judgments, “Whether or not Thomas abused the Twins,

either physically or mentally, is irrelevant to the Court’s decision. … This finding of abuse, however,

has no impact on the decision in this case.” Therefore, before Hendrickson and Van Osdol drafted

and filed their Answer in the Kansas trust case, they knew, or at least they had been told twice by a

court of jurisdiction handling litigation concerning the trusts, issues of abuse of David and/or

Michelle were completely irrelevant, but Hendrickson and Van Osdol improperly brought them up

again in the Kansas trust case;

       h.      Hendrickson and Van Osdol violated the following Kansas statue and supreme court

rule by injecting into the Kansas trust case the irrelevant allegations of abuse of David and Michelle:

       By presenting to the court a pleading, written motion or other paper, whether by

       signing, filing, submitting or later advocating it, an attorney or unrepresented party

       certifies that to the best of the person's knowledge, information and belief formed

       after an inquiry reasonable under the circumstances:

                       (1)     It is not being presented for any improper purpose,

               such as to harass, cause unnecessary delay or needlessly increase the

               cost of litigation;

                       (2)     the claims, defenses and other legal contentions are

               warranted by existing law or by a nonfrivolous argument for

               extending, modifying or reversing existing law or for establishing

               new law;

                       (3)     the factual contentions have evidentiary support or, if

               specifically so identified, will likely have evidentiary support after a


                                                  25
Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 26 of 39




       reasonable opportunity for further investigation or discovery; …

       K.S.A. 60-211(b); and

               A lawyer shall not bring or defend a proceeding, or assert or

       controvert an issue therein, unless there is a basis for doing so that is

       not frivolous, which includes a good faith argument for an extension,

       modification or reversal of existing law. A lawyer for the defendant

       in a criminal proceeding, or the respondent in a proceeding that could

       result in incarceration, may nevertheless so defend the proceeding as

       to require that every element of the case be established.

       Comments

               [1]     The advocate has a duty to use legal procedure for the

       fullest benefit of the client’s cause, but also a duty not to abuse legal

       procedure. The law, both procedural and substantive, establishes the

       limits within which an advocate may proceed. However, the law is

       not always clear and never is static. Accordingly, in determining the

       proper scope of advocacy, account must be taken of the law’s

       ambiguities and potential for change.

               [2]     The filing of an action or defense or similar action

       taken for a client is not frivolous merely because the facts have not

       first been fully substantiated or because the lawyer expects to develop

       vital evidence only by discovery. What is required of lawyers,

       however, is that they inform themselves about the facts of their


                                          26
     Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 27 of 39




               clients’ cases and the applicable law and determine that they can

               make good faith arguments in support of their clients’ positions. Such

               action is not frivolous even though the lawyer believes that the

               client’s position ultimately will not prevail. The action is frivolous,

               however, if the client desires to have the action taken primarily for the

               purpose of harassing or maliciously injuring a person or if the lawyer

               is unable either to make a good faith argument on the merits of the

               action taken or to support the action taken by a good faith argument

               for an extension, modification or reversal of existing law. Kansas

               Supreme Court Rule 240-3.1.

       WHEREFORE Plaintiff, Thomas R. Winston, individually and in his capacity as the trustee

of 5 irrevocable non-testamentary trusts of Bernard H. Winston prays this court for a judgment in

his favor and against Hendrickson and Van Osdol in an amount that is fair and reasonable, for

punitive damages, for his costs and expenses incurred herein, and for such other and further relief

as the court deems just and proper.

                       Count III - Kansas State Law - Abuse of Process

       73.     Plaintiff hereby incorporates herein by this reference as if fully set forth paragraphs

1 - 49, 54, 54a, 54b, 54c, 54d above.

       74.     Hendrickson and Van Osdol knowingly made an illegal or improper use of judicial

process by filing the Answer in the Kansas trust case.

       75.     Hendrickson and Van Osdol filed the Answer in the Kansas trust case for the invalid

ulterior purpose of embarrassing, harassing, humiliating, and/or causing pain, anxiety, mental


                                                  27
     Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 28 of 39




distress and suffering, sleeplessness, hardship and chilling, burdening and infringing upon Trustee’s

right to access the courts to petition for redress of grievances in his capacity as trustee of 5

irrevocable non-testamentary trusts of Bernard H. Winston, and, to stigmatize and expand the

stigmatization of Thomas beyond that of being placed on the Registry to cause him loss of

employment opportunities beyond those that must contact the Registry before hiring someone, and

placing tangible burdens on his employment opportunities, because of his status created by the re-

publication of information contained in the Kansas abuse case in turn costing him property due to

a decrease in income from the reduction or elimination of employment opportunities.

       76.     The Answer filed by Hendrickson and Van Osdol in the Kansas trust case was the

direct and proximate cause of damage to Thomas individually and in his capacity as trustee of 5

irrevocable non-testamentary trusts of Bernard H. Winston in that:

       a.      Plaintiff incurred attorney’s fees to get the Answer filed by Hendrickson and Van

Osdol stricken and sealed;

       b.      He incurred medical expenses for treatment;

       c.      His medical condition was exacerbated; and

       d.      He suffered embarrassment, anxiety, nervousness, sleeplessness, emotional distress,

pain and suffering;

       e.      He suffered damage to his reputation;

       f.      His constitutional right to access to the courts to petition for redress of grievances was

chilled, burdened, infringed upon and diminished; and

       g.      He suffered and continues to suffer tangible burdens on his employment opportunities

up to and including loss of employment and other liberty and property interests, such as a reduction


                                                  28
     Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 29 of 39




in income and property, due to the stigmatizing and/or other disabling effect of the re-publication

of information contained in the Kansas abuse case by Hendrickson and Van Osdol that altered and

extinguished his freedom to take advantage of employment opportunities, and placed tangible

burdens on his employment opportunities, because of his status created and perpetuated by the re-

publication of information contained in the Kansas abuse case by Hendrickson and Van Osdol.

       77.      The action of Hendrickson and Van Osdol in filing the Answer was wilful, wanton,

malicious and fraudulent with a knowing and reckless indifference toward, Thomas Winston and a

disregard of, the rights of Thomas Winston, justifying the imposition of punitive or exemplary

damages because:

       a.      as stated in paragraphs 54, 54a, 54b, 54c and 54d above, the factual statements in the

Answer were not true;

       b.      the factual statements made by Hendrickson and Van Osdol were intentionally aimed

at Thomas personally with the intent to further harm his familial relationships, and the parent-child

relationship between Thomas and his children, and, further stigmatize and/or disable Thomas by

furthering, continuing and exacerbating the alteration and extinguishment of his freedom to take

advantage of employment opportunities, and placing more and greater tangible burdens on his

employment opportunities, because of his status created by the re-publication of information

contained in the Kansas abuse case by Hendrickson and Van Osdol;

       c.      the re-publication of the information in the Kansas abuse case was intended to cost

Thomas property interests by reducing his income and property by foreclosing employment

opportunities for Thomas for which he was qualified, and being denied the right to practice medicine

in other places who were not mandated to check the Abuse and Neglect Registry before hiring


                                                 29
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 30 of 39




anyone thereby expanding the stigma and disability on Thomas beyond that imposed by the Abuse

and Neglect Registry;

        d.      the re-publication of the information, by Hendrickson and Van Osdol, in the Kansas

abuse case was intended to cause Thomas embarrassment, anxiety, nervousness, sleeplessness,

emotional distress, pain and suffering;

        e.      Thomas was not a party to the action in his personal capacity, he filed the Kansas trust

case in his capacity as trustee, he was entitled to have his personal information, history and familial

relationships kept out of the Kansas trust case;

        f.      Hendrickson and Van Osdol brought Thomas’s personal information, history and

familial relationships into the Kansas trust case for the purpose of punishing Thomas personally and

as trustee because Thomas in his capacity as the trustee of the trusts exercised his constitutional right

to seek a fee for his work as trustee, seek reimbursement of expenses he incurred as the trustee of

the trusts and to establish a lien on the trust corpus to secure his trustee fee and expenses;

        g.      Hendrickson and Van Osdol knew the personal information from the Kansas abuse

case was irrelevant to the Kansas trust case because Hendrickson and Van Osdol attached to the

Answer they filed in the Kansas trust case, copies of 3 judgments from the Missouri trust case and

referenced those judgments repeatedly to support the false factual statements about Thomas

concerning abuse of David and Michelle, but the judgments dated March 29, 2013 and June 4, 2013

both stated in paragraphs 68 & 69 of those judgments, “Whether or not Thomas abused the Twins,

either physically or mentally, is irrelevant to the Court’s decision. … This finding of abuse, however,

has no impact on the decision in this case.” Therefore, before Hendrickson and Van Osdol drafted

and filed their Answer in the Kansas trust case, they knew, or at least they had been told twice by a


                                                   30
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 31 of 39




court of jurisdiction handling litigation concerning the trusts, issues of abuse of David and/or

Michelle were completely irrelevant, but Hendrickson and Van Osdol improperly brought them up

again in the Kansas trust case;

       h.      Hendrickson and Van Osdol violated the following Kansas statue and supreme court

rule by injecting into the Kansas trust case the irrelevant allegations of abuse of David and Michelle:

       By presenting to the court a pleading, written motion or other paper, whether by

       signing, filing, submitting or later advocating it, an attorney or unrepresented party

       certifies that to the best of the person's knowledge, information and belief formed

       after an inquiry reasonable under the circumstances:

                       (1)     It is not being presented for any improper purpose,

               such as to harass, cause unnecessary delay or needlessly increase the

               cost of litigation;

                       (2)     the claims, defenses and other legal contentions are

               warranted by existing law or by a nonfrivolous argument for

               extending, modifying or reversing existing law or for establishing

               new law;

                       (3)     the factual contentions have evidentiary support or, if

               specifically so identified, will likely have evidentiary support after a

               reasonable opportunity for further investigation or discovery; …

               K.S.A. 60-211(b); and

                       A lawyer shall not bring or defend a proceeding, or assert or

               controvert an issue therein, unless there is a basis for doing so that is


                                                  31
Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 32 of 39




       not frivolous, which includes a good faith argument for an extension,

       modification or reversal of existing law. A lawyer for the defendant

       in a criminal proceeding, or the respondent in a proceeding that could

       result in incarceration, may nevertheless so defend the proceeding as

       to require that every element of the case be established.

       Comments

               [1]     The advocate has a duty to use legal procedure for the

       fullest benefit of the client’s cause, but also a duty not to abuse legal

       procedure. The law, both procedural and substantive, establishes the

       limits within which an advocate may proceed. However, the law is

       not always clear and never is static. Accordingly, in determining the

       proper scope of advocacy, account must be taken of the law’s

       ambiguities and potential for change.

               [2]     The filing of an action or defense or similar action

       taken for a client is not frivolous merely because the facts have not

       first been fully substantiated or because the lawyer expects to develop

       vital evidence only by discovery. What is required of lawyers,

       however, is that they inform themselves about the facts of their

       clients’ cases and the applicable law and determine that they can

       make good faith arguments in support of their clients’ positions. Such

       action is not frivolous even though the lawyer believes that the

       client’s position ultimately will not prevail. The action is frivolous,


                                          32
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 33 of 39




                 however, if the client desires to have the action taken primarily for the

                 purpose of harassing or maliciously injuring a person or if the lawyer

                 is unable either to make a good faith argument on the merits of the

                 action taken or to support the action taken by a good faith argument

                 for an extension, modification or reversal of existing law. Kansas

                 Supreme Court Rule 240-3.1.

        WHEREFORE Plaintiff, Thomas R. Winston, individually and in his capacity as the trustee

of 5 irrevocable non-testamentary trusts of Bernard H. Winston prays this court for a judgment in

his favor and against Hendrickson and Van Osdol in an amount that is fair and reasonable, for

punitive damages, for his costs and expenses incurred herein, and for such other and further relief

as the court deems just and proper.

                        Count IV - Kansas State Law - Invasion of Privacy

        77.      Plaintiff hereby incorporates herein by this reference as if fully set forth paragraphs

1 - 49, 54, 54a, 54b, 54c, 54d above.

        78.      Hendrickson and Van Osdol gave unreasonable publicity to Thomas’s private life,

when Hendrickson and Van Osdol filed the Answer in the Kansas trust case, by giving publicity to

the Kansas abuse case and divorce case, both involving Thomas, both being matters concerning the

private life of Thomas and the publicity given Thomas’s private life, by the Answer filed in the

Kansas trust case, would be highly offensive to a reasonable person, and not of legitimate concern

to the public.




                                                    33
     Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 34 of 39




         79.   Hendrickson and Van Osdol gave publicity about Thomas that placed him before the

public in a false light of a kind highly offensive to a reasonable person when they filed the Answer

in the Kansas trust case that publicized information from the divorce case and Kansas abuse case.

         80.   Information from the divorce case and Kansas abuse case, publicized by Hendrickson

and Van Osdol in the Kansas trust case, was false as set forth in paragraphs 54, 54a, 54b, 54c, 54d

above.

         81.   The Answer filed by Hendrickson and Van Osdol in the Kansas trust case was the

direct and proximate cause of damage to Thomas individually and in his capacity as trustee of 5

irrevocable non-testamentary trusts of Bernard H. Winston in that:

         a.    Plaintiff incurred attorney’s fees to get the Answer filed by Hendrickson and Van

Osdol stricken and sealed;

         b.    He incurred medical expenses for treatment;

         c.    His medical condition was exacerbated;

         d.    He suffered embarrassment, anxiety, nervousness, sleeplessness, emotional distress,

pain and suffering;

         e.    His constitutional right to access to the courts to petition for redress of grievances was

chilled, burdened, infringed upon and diminished;

         f.    He suffered and continues to suffer tangible burdens on his employment opportunities

up to and including loss of employment and other liberty and property interests, such as a reduction

in income and property, due to the stigmatizing and/or other disabling effect of the re-publication

of information contained in the Kansas abuse case by Hendrickson and Van Osdol that altered and

extinguished his freedom to take advantage of employment opportunities, and placed tangible


                                                  34
     Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 35 of 39




burdens on his employment opportunities, because of his status created and perpetuated by the re-

publication of information contained in the Kansas abuse case by Hendrickson and Van Osdol.

       82.      The action of Hendrickson and Van Osdol in filing the Answer was wilful, wanton,

malicious and fraudulent with a knowing and reckless indifference toward, Thomas Winston and a

disregard of, the rights of Thomas Winston, justifying the imposition of punitive or exemplary

damages because:

       a.      as stated in paragraphs 54, 54a, 54b, 54c and 54d above, the factual statements in the

Answer were not true;

       b.      the factual statements made by Hendrickson and Van Osdol were intentionally aimed

at Thomas personally with the intent to further harm his familial relationships, and the parent-child

relationship between Thomas and his children, and, further stigmatize and/or disable Thomas by

furthering, continuing and exacerbating the alteration and extinguishment of his freedom to take

advantage of employment opportunities, and placing more and greater tangible burdens on his

employment opportunities, because of his status created by the re-publication of information

contained in the Kansas abuse case by Hendrickson and Van Osdol;

       c.      the re-publication of the information in the Kansas abuse case was intended to cost

Thomas property interests by reducing his income and property by foreclosing employment

opportunities for Thomas for which he was qualified, and being denied the right to practice medicine

in other places who were not mandated to check the Abuse and Neglect Registry before hiring

anyone thereby expanding the stigma and disability on Thomas beyond that imposed by the Abuse

and Neglect Registry;




                                                 35
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 36 of 39




        d.      the re-publication of the information, by Hendrickson and Van Osdol, in the Kansas

abuse case was intended to cause Thomas embarrassment, anxiety, nervousness, sleeplessness,

emotional distress, pain and suffering;

        e.      Thomas was not a party to the action in his personal capacity, he filed the Kansas trust

case in his capacity as trustee, he was entitled to have his personal information, history and familial

relationships kept out of the Kansas trust case;

        f.      Hendrickson and Van Osdol brought Thomas’s personal information, history and

familial relationships into the Kansas trust case for the purpose of punishing Thomas personally and

as trustee because Thomas in his capacity as the trustee of the trusts exercised his constitutional right

to seek a fee for his work as trustee, seek reimbursement of expenses he incurred as the trustee of

the trusts and to establish a lien on the trust corpus to secure his trustee fee and expenses;

        g.      Hendrickson and Van Osdol knew the personal information from the Kansas abuse

case was irrelevant to the Kansas trust case because Hendrickson and Van Osdol attached to the

Answer they filed in the Kansas trust case, copies of 3 judgments from the Missouri trust case and

referenced those judgments repeatedly to support the false factual statements about Thomas

concerning abuse of David and Michelle, but the judgments dated March 29, 2013 and June 4, 2013

both stated in paragraphs 68 & 69 of those judgments, “Whether or not Thomas abused the Twins,

either physically or mentally, is irrelevant to the Court’s decision. … This finding of abuse, however,

has no impact on the decision in this case.” Therefore, before Hendrickson and Van Osdol drafted

and filed their Answer in the Kansas trust case, they knew, or at least they had been told twice by a

court of jurisdiction handling litigation concerning the trusts, issues of abuse of David and/or




                                                   36
      Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 37 of 39




Michelle were completely irrelevant, but Hendrickson and Van Osdol improperly brought them up

again in the Kansas trust case;

       h.      Hendrickson and Van Osdol violated the following Kansas statue and supreme court

rule by injecting into the Kansas trust case the irrelevant allegations of abuse of David and Michelle:

       By presenting to the court a pleading, written motion or other paper, whether by

       signing, filing, submitting or later advocating it, an attorney or unrepresented party

       certifies that to the best of the person's knowledge, information and belief formed

       after an inquiry reasonable under the circumstances:

                       (1)     It is not being presented for any improper purpose,

               such as to harass, cause unnecessary delay or needlessly increase the

               cost of litigation;

                       (2)     the claims, defenses and other legal contentions are

               warranted by existing law or by a nonfrivolous argument for

               extending, modifying or reversing existing law or for establishing

               new law;

                       (3)     the factual contentions have evidentiary support or, if

               specifically so identified, will likely have evidentiary support after a

               reasonable opportunity for further investigation or discovery; …

               K.S.A. 60-211(b); and

                       A lawyer shall not bring or defend a proceeding, or assert or

               controvert an issue therein, unless there is a basis for doing so that is

               not frivolous, which includes a good faith argument for an extension,


                                                  37
Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 38 of 39




       modification or reversal of existing law. A lawyer for the defendant

       in a criminal proceeding, or the respondent in a proceeding that could

       result in incarceration, may nevertheless so defend the proceeding as

       to require that every element of the case be established.

       Comments

               [1]     The advocate has a duty to use legal procedure for the

       fullest benefit of the client’s cause, but also a duty not to abuse legal

       procedure. The law, both procedural and substantive, establishes the

       limits within which an advocate may proceed. However, the law is

       not always clear and never is static. Accordingly, in determining the

       proper scope of advocacy, account must be taken of the law’s

       ambiguities and potential for change.

               [2]     The filing of an action or defense or similar action

       taken for a client is not frivolous merely because the facts have not

       first been fully substantiated or because the lawyer expects to develop

       vital evidence only by discovery. What is required of lawyers,

       however, is that they inform themselves about the facts of their

       clients’ cases and the applicable law and determine that they can

       make good faith arguments in support of their clients’ positions. Such

       action is not frivolous even though the lawyer believes that the

       client’s position ultimately will not prevail. The action is frivolous,

       however, if the client desires to have the action taken primarily for the


                                          38
    Case 2:21-cv-02168-KHV-KGG Document 1 Filed 04/09/21 Page 39 of 39




              purpose of harassing or maliciously injuring a person or if the lawyer

               is unable either to make a good faith argument on the merits of the

               action taken or to support the action taken by a good faith argument

               for an extension, modification or reversal of existing law. Kansas

               Supreme Court Rule 240-3.1.

       WHEREFORE Plaintiff, Thomas R. Winston, individually and in his capacity as the trustee

of 5 irrevocable non-testamentary trusts of Bernard H. Winston prays this court for a judgment in

his favor and against Hendrickson and Van Osdol in an amount that is fair and reasonable, for

punitive damages, for his costs and expenses incurred herein, and for such other and further relief

as the court deems just and proper.




                                             R. Todd Wilhelmus             KS Bar No. 14742
                                             433 East 72nd Street, Kansas City, Mo 64131
                                             Telephone No.          (816) 255-9088
                                             Facsimile No.          (816) 444-2403
                                             ToddWilhelmus@gmail.com
                                             ATTORNEY FOR PLAINTIFF




                                                39
